                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

RONALD WEATHERS                                         CIVIL ACTION

VERSUS                                                  NO. 18-9075

DEPUY SYNTHES, INC., ET AL                              SECTION: “B”(3)

                           ORDER AND REASONS

     Before the Court are defendant St. Tammany Parish Hospital

Service District No. 2 d/b/a Slidell Memorial Hospital’s (“SMH”)

motion to dismiss (Rec. Doc. 12), defendants DePuy Synthes, Inc.

and DePuy Synthes Sales, Inc.’s (“DePuy”) motion to dismiss (Rec.

Doc. 14), plaintiff Ronald Weathers’ response (Rec. Doc. 23),

DePuy’s motion to dismiss plaintiff’s amended complaint (Rec. Doc.

24), plaintiff’s response (Rec. Doc. 25), and DePuy’s reply (Rec.

Doc. 28). Accordingly,

     IT IS ORDERED that SMH’s motion to dismiss (Rec. Doc. 12) is

GRANTED and plaintiff’s claims against SMH are DISMISSED WITHOUT

PREJUDICE with the right to renew pending review by a Louisiana

medical review panel;

     IT IS FURTHER ORDERED that DePuy’s motion to dismiss (Rec.

Doc. 14) is DISMISSED AS MOOT; and

     IT   IS   FURTHER   ORDERED   that   DePuy’s   motion   to   dismiss

plaintiff’s amended complaint (Rec. Doc. 24) is DENIED in part and

GRANTED in part, as explained below.




                                    1
FACTS AND PROCEDURAL HISTORY

      This is a personal injury lawsuit involving health care

personal   injury,     pharmaceutical      personal     injury,   and    product

liability. On August 15, 2017, at SMH, plaintiff underwent surgery

to repair a fracture to his right hip/femur. See Rec. Doc. 12-1 at

2. To repair the fracture, the surgeon installed a hip implant

into plaintiff’s body. See id. The hip implant is known as the

Trochanteric Fixation Nail System (“TFN System”). See Rec. Doc. 21

at 1. Plaintiff purchased it from SMH. See id. at 3. The TFN System

consists of a series of cannulated nails, blades, screw, and end

caps as well as locking bolts and screws. See id. at 2. DePuy

manufactures, markets, and sells the TFN System. See id.

      On August 15, 2018, plaintiff filed a lawsuit in the Twenty-

Second Judicial District for the Parish of St. Tammany against SMH

and DePuy. See Rec. Doc. 12-1 at 2. On October 1, 2018, DePuy filed

a notice of removal. See id. Soon thereafter, SMH and DePuy both

filed motions to dismiss for failure to state a claim. See Rec.

Doc. Nos. 12, 14. Plaintiff sought leave to amend his complaint.

See Rec. Doc. 20. On November 19, 2018, plaintiff filed an amended

complaint no longer listing SMH as a defendant. 1 See Rec. Doc. 21.

Plaintiff alleges the TFN System shifted within his body after

installation     and   injured    him.     See   Rec.    Doc.     24-1   at   3.


1 On October 23, 2018, SMH filed a motion to dismiss. See Rec. Doc. 12 at 1. On
November 27, 2018, plaintiff filed a response. See Rec. Doc. 23. Despite
plaintiff’s amendment, the Court will address SMH’s motion to dismiss.

                                       2
Specifically, the shift occurred because one of the device’s

locking bolts were either manufactured or defectively designed.

See id. From DePuy, plaintiff seeks, inter alia, to recover the

purchase price of the TFN System, damages for medical treatment,

lost wages, ongoing disability, pain and suffering, and attorney’s

fees.

LAW AND ANALYSIS

      A. Motion to Dismiss Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly,

550   U.S.   at   555.   “A   claim    has      facial   plausibility     when   the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference       that    the       defendant   is   liable   for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 556 U.S. at 556).

      When deciding whether a plaintiff has met his or her burden,

a court “accept[s] all well-pleaded factual allegations as true

                                            3
and interpret[s] the complaint in the light most favorable to the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause

of   action,    supported      by   mere       conclusory    statements’     cannot

establish      facial    plausibility.”          Snow   Ingredients,       Inc.   v.

SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal,

556 U.S. at 678) (some internal citations and quotation marks

omitted). Plaintiff must “nudge[] [his or her] claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       B. SMH’s Motion to Dismiss (Rec. Doc. 12)

       Pursuant to the Louisiana Medical Malpractice Act (“LMMA”),

La. Rev.Stat. §40:1231.8(b)(1)(a)(i), no action alleging medical

malpractice claims against a qualified healthcare provider may be

commenced in any court before being presented to a LMMA medical

review panel. If a plaintiff files a medical malpractice action

against a qualified healthcare provider before bringing his claims

in front of a LMMA medical review panel, his action is considered

premature and may be dismissed. See Garber v. Oppenheimer, 2005

U.S. Dist. LEXIS 11593, at *6 (E.D. La. June 2, 2005). Here,

Plaintiff concedes that his action against SMH is premature. See

Rec.   Doc.    23   at   1.   Furthermore,       Plaintiff    filed   an    amended

complaint not listing SMH as a defendant. See Rec. Doc. 21.

Therefore, SMH is no longer a part of this lawsuit. Plaintiff’s

claims against SMH are dismissed without prejudice. See Garber,

2005 U.S. Dist., at *7.

                                           4
      C. DePuy’s Motion to Dismiss Amended Complaint (Rec. Doc. 24)

      Louisiana law applies to plaintiff’s product liability and

redhibition claims as Louisiana law has the greatest and most

compelling factual connection to his claims. See Robinson v. Am.

Marine Holdings, Inc., 2002 U.S. Dist. LEXIS 8341, at *9-11 (E.D.

La. Apr. 30, 2002). DePuy sets forth compelling argument that

Louisiana law applies to both claims, citing to case law and state

articles as support. See Rec. Doc. 24-1 at 4-6. Plaintiff disputes

DePuy’s   analysis    and   conclusion     but   offers   no   countervailing

analysis. 2 Plaintiff seems to suggest Nevada law may apply here;

however, it appears “any ruling by the Court in this case, and any

verdict rendered by the jury, will have no direct impact on

[Nevada’s] policy interests, [residents 3, or economy].” Robinson,

2002 U.S. Dist. LEXIS 8341, at *30. Accordingly, the Court will

apply Louisiana law in its analysis of the plaintiff’s claims. 4



2 Plaintiff states Louisiana choice-of-law rules are applicable here, there is
a false conflict between Louisiana and Nevada law, and each issue of this case
must be analyzed separately to establish whether Louisiana or Nevada law applies
here. See Rec. Doc. 25 at 1.
3 Notwithstanding plaintiff, who was domiciled in Nevada at all times material

here. See Rec. Doc. 21 at 1.
4 Federal courts are obliged to apply the choice of law rules of the forum state

in diversity cases. Accordingly, Louisiana’s choice of law rules dictate whether
the substantive law of Louisiana or another state applies to a plaintiff’s
claims. Louisiana choice of law provisions distinguish between contractual
claims and those classified as delictual or quasi-delictual; however, Louisiana
courts use the same analysis to determine the appropriate substantive law. Both
of the applicable articles, inter alia, direct courts to evaluate the strength
and pertinence of the relevant state policies in light of the pertinent contacts
of each state to the parties. See Robinson v. Am. Marine Holdings, Inc., 2002
U.S. Dist. LEXIS 8341, at *9-11 (E.D. La. Apr. 30, 2002);see also La.Civ. Code
art. 3542 (regarding delictual actions); La.Civ. Code art. 3537 (regarding
conventional obligations).

                                       5
       The Louisiana Products Liability Act (the “LPLA”) provides

the exclusive theories of liability for manufactures for damage

caused by their products. See Hilton v. Atlas Roofing Corp., 2006

U.S. Dist. LEXIS 30284, *6 (E.D. La. May 17, 2016). A claimant may

recover for damage proximately caused by a characteristic of a

product that makes the product unreasonably dangerous. See LA. REV.

STAT. § 9:2800.54. “A claimant may not recover from a manufacturer

for damage caused by a product on the basis of any theory of

liability that is not set forth in this Chapter.” Hilton, 2006

U.S.   Dist.   LEXIS      30284,    at   *6.    The   four   exclusive   theories

available   to    a     plaintiff   are:       (1)   defective   construction   or

composition; (2) defective design; (3) inadequate warning; or (4)

breach of warranty. See id. Plaintiff alleges the TFN System was

unreasonably dangerous because of its defective construction or

composition or, in the alternative, defective design. See Rec.

Doc. 21 at 2.

       Pursuant    to     the   LPLA,    the     “unreasonably     dangerous     in

construction      or    composition”     provision      provides   a   remedy   for

damage caused by a product that is defective due to a mistake in

the manufacturing process. See LA. REV. STAT. § 9:2800.55. To prevail

on a claim under this provision, plaintiff must show that “at the

time the product left its manufacturer’s control, the product

deviated in a material way from the manufacturer’s specifications




                                           6
or   performance    standards    for   the   product   or    from    otherwise

identical products manufactured by the same manufacturer.” Id.

       Plaintiff has stated a manufacturing defect claim upon which

relief can be granted. Citing to case law outside of this District 5,

DePuy argues plaintiff’s manufacturing defect claim is conclusory

as he has pled nothing more than “because the TFN System broke, it

must have had a manufacturing defect.” Rec. Doc. 24-1 at 9-11.

Plaintiff alleges in his amended complaint that the locking bolt

of the TFN System was defective, did not fulfill its intended

purpose, and deviated from the manufacturer’s specification by

lacking sufficient strength to prevent the movement that occurred

in plaintiff’s body. See Rec. Doc. 21 at 2-4. These allegations,

when   liberally    construed    together    as   true,     “leave   open   the

possibility that [the TFN System] was different from others in the

same product line” and nudge plaintiff’s claim across the line

from conceivable to plausible. See Twombly, 550 U.S. at 570;

Hargrove v. Boston Sci. Corp., 2014 U.S. Dist. LEXIS 135262, at

*31 (E.D. La. 2014). Therefore, DePuy’s motion to dismiss as to

plaintiff’s manufacturing defect claim is denied.

       Pursuant to the LPLA, a product is unreasonably dangerous in

design if, at the time the product left the manufacturer’s control:




5 Lirette v. DePuy Mitek, L.L.C., 2014 U.S. Dist. LEXIS 149725, at *81 (W.D.
La. October 16, 2014).

                                       7
(1) there existed an alternative design for the product that was

capable     of   preventing    the      plaintiff’s    damage;   and   (2)     the

likelihood that the product’s design would cause the claimant’s

damage and the gravity of that damage outweighed the burden on the

manufacturer of adopting such alternative design. See LA. REV. STAT.

§ 9:2800.56; see also Aucoin v. Amneal Pharms., LLC, 2012 U.S.

LEXIS 100889, at *33 (E.D. La. July 20, 2012). Plaintiff must

allege sufficient facts to allow the Court to draw the reasonable

inference that the elements for a design defect will be met. See

Alexander v. GlaxoSmithKline, LLC, 2015 U.S. Dist. LEXIS 122801,

at *10 (E.D. La. Sept. 14, 2015). A mere recital of law is

insufficient. See id.

        Plaintiff’s amended complaint meets this burden as plaintiff

goes further than a mere recital law. Plaintiff’s amended complaint

reads    that    there   existed   an    alternative   design    “since   it   is

possible to design a locking bolt which will not allow movement of

the two part of the TFN System after they are installed in a

patient’s body.” Rec. Doc. 21 at 5. By specifically pointing to

the locking bolt of the TFN System, plaintiff alleges what aspect

of the TFN System’s design caused his injuries. See Watson v. Bayer

Healthcare Pharms., Inc., 2013 U.S. Dist. LEXIS 52296, at *13 (E.D.

La. Apr. 11, 2013). Furthermore, by alleging that “the locking

bolt mechanism lacked sufficient strength to prevent movement[,]”

plaintiff alleges how the defective design relates to his injuries.

                                          8
See id. Plaintiff alleges that the danger of the damage outweighed

the burden on the manufacturer of adopting the alternative design.

See Rec. Doc. 21 at 5; contra Aucoin, 2012 U.S. LEXIS 100889, at

*33. Therefore, plaintiff has stated a defect design claim upon

which relief can be granted. DePuy’s motion to dismiss the amended

complaint as to plaintiff’s design defect claim is denied.

      DePuy asserts plaintiff may not recover for damages for

personal injury outside of the LPLA so such claims, specifically

his redhibition claim, must be dismissed. See Rec. Doc. 24-11 at

11. However, plaintiff does not seek such a claim and merely asks

for the return price of the device. See Rec. Doc. 21 at 7. To grant

DePuy’s motion to dismiss as to plaintiff’s redhibition claim would

be inappropriate. See Alexander, 2015 U.S. Dist. LEXIS 122801, at

*13 citing to De Atley v. Victoria's Secret Catalogue, LLC, 876

So. 2d 112, 115 (La. App. 4 Cir. 5/14/04)(“Courts have interpreted

the LPLA as preserving redhibition as a cause of action only to

the extent the claimant seeks to recover the value of the product

or   other   economic   loss.”).    DePuy’s   motion    to   dismiss   as     to

plaintiff’s redhibition claim is denied. Plaintiff’s claims for

attorney’s fees are limited to those related to the recovery of

economic loss. 6 See Hargrove, 2014 U.S. Dist. LEXIS 135262, at *40.




6
 On May 3, 2019, counsel for plaintiff filed motions to withdraw which were
granted. See Rec. Doc. Nos. 32, 33, 34.

                                      9
     Any other claims falling outside of the LPLA are dismissed.

See Hilton, 2006 U.S. Dist. LEXIS 30284, at *6. Plaintiff may not

recover attorney’s fees under the LPLA. See id. at *39 (“The LPLA

expressly bars the recovery of attorney’s fees.”).

     New Orleans, Louisiana, this 3rd day of July 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                               10
